July 16, 2009 STRATEGIC FUNDS, INC. - EMERGING MARKETS OPPORTUNITY FUND Supplement to Prospectus dated October 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the funds Prospectus entitled Management  Investment advisers: On December 31, 2008, the sub- investment advisory agreement between The Dreyfus Corporation (Dreyfus) and WestLB Mellon Asset Management (USA) LLC, with respect to the fund, was terminated. Dreyfus, as the funds investment adviser, provides the day-to-day man agement of the funds investments. Investment decisions for the fund continue to be made by a committee of portfolio managers, which has managed the fund since the funds inception. The committee members are Hugh Hunter, Tony Hann, Richard Fairgrieve, and Bill Rudman, each of whom is an employee of Blackfriars Asset Management (Blackfriars) and an associated person of Dreyfus under the Investment Advisers Act of 1940, as amended, for purposes of managing the fund. Mr. Hunter joined Blackfriars (formerly, WestLB Mellon Asset Management (UK) Limited) in 1998 as a global emerging markets asset manager and is currently head of global emerging markets at Blackfriars. Mr. Hann joined Blackfriars in 1998 as head of its Asia desk and is currently a global emerging markets manager at Blackfriars. Mr. Fairgrieve joined Blackfriars in 2002 as a global emerging markets asset manager. Mr. Rudman joined Blackfriars in 1999 as head of its Latin America desk and currently is a global emerging markets asset manager at Blackfriars. There are no limitations on the role of a committee member with respect to making investment decisions for the fund. 6096S0709
